DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/14/2019. Claims 1-6 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/14/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Remarks
Claim 3 contains conditional limitations and are given little patentable weight such as: “if it is determined that a direction difference between the direction” For a method claim, once the positively recited steps are satisfied--regardless of whether or not other steps are conditionally invocable under certain hypothetical scenarios.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu et al. (US 20040122587 A1, hereinafter “Kanemitsu”) in view of Okumura (US 2016/0161271 A1).
Regarding claim 1, Goto (Figs. 1, 6-7) discloses a driving assistance apparatus comprising: a trajectory information acquiring unit configured to obtain host-vehicle trajectory information indicative of a host vehicle's traveled trajectory which has been traveled by a host vehicle and other-vehicle trajectory information indicative of another vehicle's traveled trajectory which has been traveled by the other vehicle (see paragraph [0008] “… which make it possible to accurately determine a possibility that an estimated path of the other vehicle will intersect with an estimated path of the vehicle even in the vehicle without a map database”); 
an intersection registering unit configured to monitor the host vehicle's traveled trajectory and the other vehicle's traveled trajectory based on the host-vehicle trajectory information and on the other-vehicle trajectory information, and register in a storage unit, position information of an intersection at which the host vehicle's traveled trajectory and the other vehicle's traveled trajectory intersect (see paragraph [0009] “… a first vehicle which can receive running data; and at least one second vehicle which can transmit the running data to the first vehicle“); and 
a driving assistance unit configured to perform driving assistance for the host vehicle in a predetermined area near the intersection when the host vehicle is to pass through the intersection registered in the storage unit (see paragraph [0009] “… a first vehicle which can receive running data; and at least one second vehicle which can transmit the running data to the first vehicle“), wherein the intersection registering unit is configured to register in the storage unit as a specific intersection, an intersection which the host vehicle passes through after the other vehicle has passed through (see paragraph [0024] “… it is possible to accurately determine the possibility that the estimated path of the second vehicle will intersect with the estimated path of the first vehicle, even in the first vehicle without a map database”). 
Kanemitsu does not explicitly teach the driving assistance unit is configured to make a level of driving assistance performed in the predetermined area near the specific intersection higher than the level of driving assistance performed in the predetermined area near another intersection. However, Okumura teaches the driving assistance unit is configured to make a level of driving assistance performed in the predetermined area near the specific intersection higher than the level of driving assistance performed in the predetermined area near another intersection (see paragraph [0016] “If the path priority of at least one of the potential paths is higher than the path priority of the planned path, the automated driving system can allow the neighboring vehicle to proceed through the intersection before the autonomous vehicle. …”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kanemitsu to include the driving assistance unit is configured to make a level of driving assistance performed in the predetermined area, as taught by Okumura in order to detect a neighboring vehicle proximate to an intersection and identifies two or more potential paths through the intersection for the neighboring vehicle.

Regarding claim 2, Kanemitsu, as modified by Okumura discloses the claimed invention substantially as explained above, but does not explicitly the driving assistance unit is configured to make the level of driving assistance performed in the predetermined area near the specific intersection higher than the level of driving assistance performed in the predetermined area near the other intersection. However, Okumura teaches the driving assistance unit is configured to make the level of driving assistance performed in the predetermined area near the specific intersection higher than the level of driving assistance performed in the predetermined area near the other intersection (see paragraph [0016] “If the path priority of at least one of the potential paths is higher than the path priority of the planned path, the automated driving system can allow the neighboring vehicle to proceed through the intersection before the autonomous vehicle. …”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kanemitsu to include the driving assistance unit is configured to make a level of driving assistance performed in the predetermined area, as taught by Okumura in order to detect a neighboring vehicle proximate to an intersection and identifies two or more potential paths through the intersection for the neighboring vehicle.

Regarding claim 3, Kanemitsu, as modified by Okumura discloses the claimed invention substantially as explained above. Further, Kanemitsu teaches wherein the intersection registering unit is configured to calculate a candidate point for the specific intersection based on a travel vector of the host vehicle and on a travel vector of the other vehicle, and identify the candidate point as the specific intersection when the intersection registering unit presumes that both of the host vehicle's traveled trajectory and the other vehicle's traveled trajectory have passed through the candidate point (see paragraph [0008] “… which make it possible to accurately determine a possibility that an estimated path of the other vehicle will intersect with an estimated path of the vehicle even in the vehicle without a map database”) and at least ¶ [0024].

Regarding claim 4, Kanemitsu, as modified by Okumura discloses the claimed invention substantially as explained above. Further, Kanemitsu teaches The driving assistance apparatus according to claim 3, wherein the intersection registering unit is configured to set a passage zone including the candidate point, and presume that either the host vehicle or the other vehicle has passed through the candidate point if it is determined that either the host vehicle's traveled trajectory or the other vehicle's traveled trajectory has entered and exited the passage zone, and if it is determined that a direction difference between the direction when either the host vehicle or the other vehicle entered the passage zone and the direction when exited the passage zone is equal to or less than a predetermined threshold (see paragraph [0008] “… which make it possible to accurately determine a possibility that an estimated path of the other vehicle will intersect with an estimated path of the vehicle even in the vehicle without a map database”) and at least ¶ [0024].

Regarding claim 5, Kanemitsu, as modified by Okumura discloses the claimed invention substantially as explained above. Further, Kanemitsu teaches The driving assistance apparatus according to claim 4, wherein when an activation of a direction indicator at either the host vehicle or the other vehicle is detected, the intersection registering unit is configured to make the threshold greater than that when an activation of the direction indicator is not detected (see paragraph [0008] “… which make it possible to accurately determine a possibility that an estimated path of the other vehicle will intersect with an estimated path of the vehicle even in the vehicle without a map database”) and at least ¶ [0024].

Regarding claim 6, Kanemitsu, as modified by Okumura discloses the claimed invention substantially as explained above. Further, Kanemitsu teaches wherein the intersection registering unit is configured to register in the storage unit as the specific intersection, an intersection which the host vehicle passes through within a predetermined time period after the other vehicle has passed through (see paragraph [0008] “… which make it possible to accurately determine a possibility that an estimated path of the other vehicle will intersect with an estimated path of the vehicle even in the vehicle without a map database”) and at least ¶ [0024].

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663